Mr. Justice DeYoung delivered the opinion of the court: The county collector of Iroquois county applied for judgment for taxes delinquent in the year 1923. The Chicago, Terre Haute and Southeastern Railway Company filed objections to the road and bridge taxes of the towns of Beaver, Prairie Green and Sheldon, in that county, and the Cincinnati, Lafayette and Chicago Railway Company filed like objections to the same taxes of the towns of Beaver and Sheldon. The county court overruled the objections and rendered judgment for the taxes. The railway companies have prosecuted separate appeals to this court, — one (No. 16490) by the Chicago, Terre Haute and Southeastern Railway Company, and the other (No. 16491) by the Cincinnati, Lafayette and Chicago Railway Company. These appeals, for the purpose of their determination, have been consolidated. The highway commissioners of the towns of Beaver and Prairie Green certified that they had determined that for the year 1923 $9000 and $8892.17, respectively, were necessary to be' levied on the property within their towns for road and bridge purposes. In each instance the sum certified was stated in gross. The several items which constituted the total were not stated separately. On the authority of these certificates of the highway commissioners the county clerk extended the tax. Appellants’ objections are that road and bridge taxes cannot be certified in lump sums, and if such taxes are so certified they are void. Sub-section 3 of section 50 of the Road and Bridge act (Smith’s Stat. 1923, p. 1794,) provides that the highway commissioner, in determining the amount to be levied for road and bridge purposes, shall state separately the several amounts to be levied for the construction of roads, the maintenance of roads, the construction of bridges, the maintenance of bridges, the purchase of machinery, the repairs to machinery, the oiling of roads and the prevention and extirpation of weeds. This provision is mandatory, and for failure to state the different purposes for which the tax is required, and the amount of each, as prescribed by statute, the road and bridge tax of each of the towns of Beaver and Prairie Green is void. People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 314 Ill. 455; People v. Same, id. 532; People v. Illinois Central Railroad Co. id. 373; People v. Wabash Railway Co. id. 388. With reference to the road and bridge tax of the town of Sheldon it was stipulated “that the twelve-cent rate for road and bridge damages was for the purpose of buying the right of way on two roads, — the State bond issue road No. 8, (commonly called the Corn Belt Trail,) and the State aid road No. 4015D.” The highway commissioner certified this item as damages “for widening roads, $2000.” Appellants’ objections are, that under the stipulation (1) the tax was not to be used for widening roads; and (2) since State aid roads, only, are involved, the highway commissioner has no authority to levy a tax for the purpose stated. A tax cannot be levied for one specific purpose and applied to another. Moreover, the roads mentioned in the stipulation are State aid roads and the highway commissioner had no control or supervision over them. He had no authority to levy a tax for their widening. (Laws of 1921, secs. 12, 13, !4, P- 793-) Appellants’ objections to the road and bridge taxes of the towns of Beaver and Prairie Green, and to the item for damages for widening roads in the road and bridge tax of the town of Sheldon, should have been sustained. As to these taxes the judgment of the county court of Iroquois county will be reversed. T , . Judgment reversed.